 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:10-cr-0223 JAM KJN P
12                       Respondent,
13           v.                                         ORDER
14    HODA SAMUEL,
15                       Movant.
16

17          Movant is proceeding pro se with a motion under 28 U.S.C. § 2255. On August 12, 2019,

18   movant filed a request for a court order requiring respondent to provide movant with a copy of

19   movant’s prior brief and revised brief, filed on December 12, 2013, and December 13, 2013,

20   respectively. In the interest of judicial economy, and to assist movant in meeting the court’s

21   deadline for filing an opposition to the pending motion to dismiss, the Clerk of the Court is

22   directed to provide movant with copies of such trial briefs. Normally, litigants are required to pay

23   for photocopies of documents from the record, but the court is making an exception in this case.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Movant’s request (ECF No. 843) is partially granted; and

26   ////

27   ////

28   ////
 1            2. The Clerk of the Court shall send movant a copy of her previous briefs (ECF Nos. 518

 2   & 520.)

 3   Dated: August 19, 2019

 4

 5

 6

 7

 8   /samu0223.cop

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
